Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Peter Sawicki, on July 27, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 21, 23, 24 and 30-35 have been amended as shown below.  Claims 1-20, 22 and 26-29 remain as shown in the claim set filed on June 25, 2021.  Of these claims, claims 1-17 have been canceled.    

21.  (currently amended) The method according to claim 18, wherein the Bacteroides  cellulosilyticus is capable of one or more effects selected from the group consisting of:  
(i) lowering blood lipid level in a mammal; 
(ii) reducing body weight of a mammal; 
(iii) relieving myocardial ischemia in a mammal; and 
(iv) alleviating vascular lesions in a mammal.    

23.  (curently amended) The method according to claim 18, wherein the administration dosage is 0.01 to 5 g/50 kg body weight per day

24.  (currently amended) The method according to claim 18, wherein the subject is a human or wherein [[and]] the non-human mammal is a mouse, rat or primate 

Bacteroides cellulosilyticus is of a weight ratio (wt%) of 0.1% to 2%, 

31.  (currently amended) The method according to claim 28, wherein the substance capable of maintaining the viability of Bacteroides cellulosilyticus is of an amount of 1 mg to 20 mg, 

32.  (currently amended) The method according to claim 18, wherein the composition further contains a growth factor

33.  (currently amended) The method according to claim 18, wherein the composition contains 10 -  1 x 1015 cfu/mL or cfu/g of Bacteroides cellulosilyticus, 

34.  (currently amended) The method according to claim 18, wherein the composition contains 0.0001 wt% to 99 wt%Bacteroides cellulosilyticus, based on the total weight of the composition.   

35.  (currently amended) The method according to claim 18, wherein the composition is in a unit dosage form selected from the group consisting ofand [[or]] one vial, and wherein the composition in each unit dosage form is of a mass of 0.05 g to 5 g
 
The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite and clear claim language.  Gordon et al. (WO 2015/003001 A1), cited in Applicants’ IDS, disclose a method of treating diseases of  carbohydrate metabolism, by administering to a subject in need thereof a therapeutically Bacteroides cellulosilyticus, or Bacteroides cellulosilyticus strain WH2, via a transplant of a fecal microbiome comprising this bacterium, from a subject who has a normal and healthy body weight and body composition.  This composition comprising B. cellulosilyticus restores a normal body weight and composition (amounts of lean body mass and body fat and ratio of lean body mass and body fat) in an obese subject.  See paragraphs 4, 5, 8, 9, 234 and 241; and Figs. 31, A-E, and 33, A-C.  The therapeutic effects are due to the enzymes in B. cellulosilyticus that can digest the full range of carbohydrates from simple sugars to polysaccharides.  See paragraphs 151 and 152.  The reference discloses that this treatment works because the bacterium provides and restores normal carbohydrate metabolism.  The reference does not disclose that the bacterium has any effect on lipid metabolism in the subjects treated with the probiotic composition.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-07-08